DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/855087 on October 29, 2021, in which Claims 1-10 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending, of which Claims 1-10 are allowed.

Allowable Subject Matter
Claims 1-10 are allowable in light of the Applicant's argument and in light of the prior art made of record.  


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “determining that a communication fault occurs on a link between a first storage device and a second storage device included in the AA storage system; and selecting the first storage device as a winner to remain accessible to a host in response to determining that the communication fault occurs on the link between the first storage device and the second storage device”, in Claims 1, 5 and 8; in conjunction with all other limitations of the .


From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Andres et al. (U.S. Patent No. Application 2010/0125682), hereinafter “Andres”.  Andres is cited on PTO-892 filed 1/14/2021.
 	Andres: ¶ 20 and 34 teaches operational criteria establish that every controller from a plurality of controllers is able to sense storage devices (such as the hard disk 103) unless the link (e.g., the storage bus 118) is interrupted or fails.  In addition, each of the controllers 201, 201 has a capability to assign any one or more of the storage devices for exclusive access.


Although conceptually similar to the claimed invention of the instant application, Andres does not teach selecting the first storage device after the link between the first and second storage devices fail.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Kyusojin et al. (U.S. Patent 8,166,339) teaches selecting a memory to be accessed.
-Dallas et al. (U.S. Patent Application No. 2012/01224414) teaches determining an available alternate path.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SARAI E BUTLER/Primary Examiner, Art Unit 2114